MAR-02-2020    11:37           FEDERAL DEFENDERS OF NY                 212 571 0392    P.004




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     -----------------------------x
     UNITED STATES OF AMERICA

                       -   V   -

                                                          11 Cr. 932     (PGG)

     ALEXAND ER ROSARIO,                                  RECOMMENDATION


                           Defendant.
     -----------------------------x

              Upon the application of the above-captioned defendant,

     ALEXAND ER ROSARIO,           by and through his attorney, Robert M.

     Baum, Esq. of the Federal Defender Office, and without opposition
     from the Government;

              IT IS RECOMMENDED that the Federal Bureau of Prisons

     transfer     ALEXAND ER ROSARIO,       Register Number 66012-054, from his

     current location, to the Metropolitan Detention Center, Brooklyn,
     New York, because of danger to him from other inmates related to
     the above captioned case for which he was sentenced.


                                                     SO ORDERED:




                                                     HONORABLE PAUL G.    GARD EPHE
                                                     United States District Judge




    Dated: March       5, 2020




                                                                                      TOTAL P.004
